Citation Nr: 0320717	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1968 until July 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California.

This matter was previously before the Board in September 
2000.  At that time, a remand was ordered to accomplish 
further development.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board has thoroughly reviewed the claims file and has 
determined that additional development is required in order 
to comply with the VCAA.  Specifically, the claims file 
contains a March 2003 letter from a "Team Leader" at the 
Los Angeles Vet Center in Gardena, California that reflects 
the veteran has been receiving treatment from that facility 
since February 1996.  Those records would be useful in 
adjudicating this appeal and an attempt should be made to 
obtain them.  

Moreover, the Center for Research of Unit Records has advised 
that for any further search to be effective, the veteran must 
provide a specific date within a 30 day time period for each 
given incident he wishes to substantiate.  Although in 
subsequent correspondence from the RO to the veteran 
requesting information regarding his stressful events, he was 
asked to be as precise as possible, he was not advised of the 
specific 30 requirement necessary in his case.  Given the 
precision of that requirement, fundamental fairness makes it 
necessary for the veteran be advised of it.  

Finally, evidence contained in the claims file indicates that 
the veteran received a Navy Unit Commendation Ribbon.  The 
citation accompanying that award could serve to corroborate 
some of the events the veteran claims caused PTSD.  As such, 
an attempt should be made to obtain this citation document.  

Under the circumstances, this case is REMANDED for the 
following:

1.  All appropriate action to comply with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103(a) and (b), should 
be accomplished.  

2.  Copies of all treatment records from 
the Gardena Vet Center dated from 
February 1996 until the present should be 
obtained.  If such a search yields a 
negative response, the claims file must 
clearly document that fact.

3.  The veteran should be advised that in 
order for the Center for Research of Unit 
Records to conduct an effective search 
for the purpose of verifying his claimed 
stressor events, he must provide a 
specific date, within a 30 day period, 
for each incident he contends caused him 
to develop PTSD.  Consistent with that, 
he should be asked to describe those 
incidents within the necessary time 
frame.  With respect to casualties, he 
should be asked to provide the full name 
and unit designation of the individuals 
concerned.  

4.  The appropriate agency should be 
contacted in order to acquire the 
citation describing the events 
authorizing the award to the veteran of 
the Navy Unit Commendation Ribbon.  If it 
is not possible to obtain such document, 
the file must so indicate.  

5.  Thereafter, any additional 
development as may be indicated by 
responses received to the above requests 
should be accomplished and the claim re-
adjudicated.   If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	
                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




